DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
It is noted that the pending claims correspond to the disclosed Figure 9 embodiment. Since an Office action on the merits is being issued for this originally presented invention, it has been constructively elected by original presentation for prosecution on the merits. Accordingly, any future claim amendments should be limited to this disclosed embodiment, and any amendments directed to embodiments differing therefrom will be withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
A claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, the instant application is not in compliance with one or more conditions for receiving the benefit of an earlier filing date for the following reason(s):
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, namely U.S. Application No. 15/656,317, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the reasons set forth under the new matter rejection(s) outlined under ¶ 9 below. 

Claim Interpretation
It is noted that the instant claims are directed to “system” or apparatus claims, which are generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Notably, with the claim 1 central database only being “configured” to store the claimed data set(s) and not in fact being specified as providing actual storage thereof, no such data sets are in 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
At line 4 of claim 1, it appears that “each three-dimensional data set” should be changed, for example, to “each of the three-dimensional data sets”.
At line 5 of claim 1, “and” should be added between the comma and “the”.
In claim 5, either the term “and” after the comma at line 2 should be deleted, or this term should be changed to “wherein”, in which case the term “wherein” should also be added after “and” at line 3.
At line 2 of claim 9, “and” should be added between the comma and “wherein”.
Appropriate correction of these issues (a)-(d) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, while the instant specification provides support for a “search engine”, disclosure is not made of a search engine “module”, and it is unclear at this time exactly what additional scope or difference in scope would be afforded by this additional term.
Appropriate correction is required, either by removing the limitation at issue from the claim, by amending this limitation in an appropriate manner to more clearly reflect what the specification supports, or by demonstrating that adequate support for this limitation in fact lies in the specification as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear at lines 6-7 and line 8 of claim 1 whether the “specific” three-dimensional data set being referenced is in fact one or more of the previously recited data sets or may be construed as distinct therefrom. 

Claim 3 lacks antecedent basis for “the plurality of models”, in particular since only a single model is previously recited in claim 1.
Claim 4 lacks antecedent basis for the “molded” replica “device”, in particular since neither of molding nor a “device” is previously recited in claim 1.
It is unclear why claim 5, claim 7, and claim 9 refer to body “parts” (plural) when claim 1 only refers to a single body “part” (singular). This reference to body “parts” is in turn believed to lack antecedent basis. If it is in fact intended for these dependent claim “parts” to somehow further limit the single claim 1 “part”, then further clarification to this effect is respectfully requested. In any case, a fully supported amendment is required either to claim 1 (to provide for such multiple “parts”) or to these dependent claims (to correct from plural to the single “part” recited previously).
It is unclear in claim 9 whether the terms are being entered into the previously recited search engine, or whether these terms may be construed as being entered into something distinct therefrom.
The same or similar indefiniteness issue (a) outlined above exists also in claim 9, specifically with respect to the claim 9 recitation of a three-dimensional data “set” without clearly conveying whether this is in fact one of the set(s) recited previously in claim 1 or may be construed as distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 10 “user” is in fact referring back to the claim 1 “model” or may be construed as distinct therefrom.
Appropriate correction of these issues (a)-(g) is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,507,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims individually or collectively recite all elements of at least the claim 1 system. Note, for example, the patented claim 1 recitation of the instant claim 1 database, and the patented claim 5 recitation of the instant claim 1 printer, with dependent claims 2-10 also being recited by or obvious over the patented claims. To address this issue, either (a) the instant claims must be amended to distinguish over the patented claims, (b) a persuasive argument must be made demonstrating that a double patenting issue does not in fact exist, or (c) a terminal disclaimer must be filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Grunewald NPL Citation No. 1 taken from the 13 December 2019 IDS of record, which NPL Citation appears in parent U.S. Application No. 15/656,317, dated 25 October 2017.
As to the pending claims, it is again noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure. See the section titled Claim Interpretation, ¶ 5 above.
As to structural features which do appear in the pending claims, it is noted that Grunewald not only teaches the claim 1 system comprising a central database and printer, but Grunewald also teaches all claimed aspects of this system, including for example the claim 2 and claim 8 payment structure, the claim 3, claim 6, claim 7, and claim 9 information, images, indexing, organization, and ability to search or browse, the claim 4 material, and the claim 5 and 10 replica features. Note, for example, the entirety of Grunewald for disclosure of a retailer website with a wide range of customization options for manufacturing replica devices via 3D printing, with customers being able to choose from various available options, with a model being able to provide a scan or images for generating data sets, and with the website’s marketplace providing a commission-based payment structure for both accessing and supplying the data sets.
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742